EDWARD P. HILL, Judge.
This is an appeal from a judgment granting to appellee an absolute divorce and custody of the two teen-age children of the parties.
At the instance of the daughter of the parties, the chancellor, subsequent to the judgment, awarded her custody to appellant.
The judgment appealed from is affirmed for failure of the appellant to comply with RCA 1.200(a), which requires briefs to be “in printed form only,” unless relief from compliance is granted pursuant to RCA 1.200(e). Cf. Snell v. Commonwealth, Ky., 420 S.W.2d 127 (decided October 27, 1967). Nevertheless, we have carefully considered the custody question and do not find the judgment clearly erroneous. In fact, we concur in the conclusions reached by the chancellor.
The appeal is dismissed.
All concur.